Title: To George Washington from Henry Knox, 19 February 1781
From: Knox, Henry
To: Washington, George


                        
                            New Windsor 19 Feby 1781.
                        
                        A list of the ordnance and principal stores for which Lt Col. Stevens is directed to apply to the honorable
                            board of war and ordnance.
                        
                            
                                 
                                vizt. 3—24 pounders
                                 
                                On travelling carriages, and
                                 
                                
                                 
                                
                            
                            
                                
                                 4—18 do
                                
                                contained in a return from the board of War 25 June 1780—with implements &ca.
                            
                            
                                
                                300 round shot
                                
                                to each of the above—with
                                
                                
                                
                                
                            
                            
                                
                                20 grape do
                                
                                paper cartridges and a sufficiency of powder to fill them.
                                
                                
                                
                                
                            
                            
                                
                                Lt Col. Stevens is directed, if possible, to procure three more heavy pieces, to make up the number
                                    ten—and a proportion of ammunition.
                            
                            
                                
                                4 field pieces—6 pounders, if to be had; if not, such
                                
                                
                                
                                
                            
                            
                                
                                as can be obtained, with 140 round shot and 60 case to each piece, and small stores in
                                proportion.
                            
                            
                                
                                1—8 inch howitzer
                                
                                Each two hundred shells and
                                
                                
                                
                                
                            
                            
                                
                                3—5 1/2 inch do
                                
                                twenty grape or cannister— fuzes—flannel cartridges for the chambers, &ca.
                            
                            
                                
                                One hundred thousand musket cartridges
                                
                                
                                
                                
                            
                            
                                
                                Five thousand flints
                                
                                Estimate of the quantity of Powder necessary for the service of the heavy cannon and howitzers.
                            
                            
                                
                                24 pounders
                                
                                960 round at 
                                
                                8 lbs each
                                
                                7680
                            
                            
                                
                                18 do
                                
                                1280
                                
                                6
                                
                                7680
                            
                            
                                
                                8 inch shells and grape
                                
                                220
                                
                                4
                                
                                880
                            
                            
                                
                                5 1/2 do do
                                
                                640
                                
                                2
                                
                                1280
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                17,520
                            
                            
                                
                                
                                
                                
                                
                                Contingencies
                                
                                300
                            
                            
                                
                                
                                
                                
                                
                                Pounds weight
                                
                                17,800
                            
                        
                        Three carpenters—three Wheelwrights—three blacksmiths—three armourers, with proper tools and a travelling
                            forge will be necessary, also, a conductor of Military Stores.
                        It being rather uncertain what quantity of ordnance Lt Col. Stevens will be able to obtain, the small species
                            of stores necessary for batteries are omitted. He will render an estimate of them when he knows the number he shall be
                            able to procure.
                        
                            H. Knox
                            Brig. Gen. Artillery
                        
                    